DETAILED ACTION
This Office action is responsive to the following communication:  Appeal Brief filed on 31 January 2022.
After thorough search and examination of the present application and in light of the prior art made of record, claims 1-6, 8-9, 11-17, 19-20 and 22-24 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The prior art of record does not specifically suggest the combination of “in response to determining that said expression in said database statement indicates said latent data type, generating an execution plan that treats said expression as said latent data type instead of said recognized data type” and “wherein generating said execution plan that treats said expression as said latent data type instead of said recognized data type includes generating an execution plan that includes an execution plan operator that receives a column as said recognized data type and performs an operation on the column based on the latent data type”.
Additionally, wherein the instant claims recite the feature of “generating said execution lan that treats said expression as said latent data type instead of said recognized data type includes generating an execution plan that includes an execution plan operator that receives a column as said recognized data type and performs an operation on the column based on the latent data type,” we recognize that said feature leads to improved performance for executing the execution plan as provided in paragraph [0077].
These features together with other limitations of the independent claims are novel and non-obvious over the prior art of record.  The dependent claims being definite, enabled by the specification, and further limiting to the independent claims, are also allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL KIM whose telephone number is (571)272-2737.  The examiner can normally be reached on Monday-Friday, 9AM-5PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Neveen Abel-Jalil can be reached on (571) 270-0474.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Paul Kim/
Examiner
Art Unit 2152
1 March 2022


/PK/

/NEVEEN ABEL JALIL/Supervisory Patent Examiner, Art Unit 2152